EXAMINER’S COMMENT / AMENDMENT    
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The references submitted 9/18/2020 have not been considered as no Information Disclosure Statement has been filed, see 37 CFR 1.98. Since the submission of the references appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above-mentioned omissions or corrections in the information disclosure statement. NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a)  OR (b). Failure to timely comply with this notice will result in the above-mentioned information disclosure statement being placed in the application file with the non-complying information not being considered. See 37 CFR 1.97(i).
 
Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
The application has been amended as follows: 

Specification
Figure Descriptions
The second set of descriptions of the reproductions, which include a lengthy description of the shape and appearance of the claimed design are unnecessary and considered extraneous to the claimed design. The secondary descriptions provide no additional information/understanding concerning the appearance of the claimed design from that shown in the reproduction. As per MPEP 1503.01, II, No description of the design in the specification beyond a brief description of the drawing is generally necessary, since as a rule the illustration in the drawing views is its own best In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). The extraneous descriptions shown below have been canceled. 

“1.1 is a top-left perspective view, showing the position and extent of the semicircular projection on the front side and the groove of a complex profile in cross section running along the left side of the panel and a protruding flat rectangular platform on the top side of the panel; reproduction 1.2 is a bottom-right perspective view thereof showing the semicircular in cross section groove running across the entire panel on the back side and the configuration of the connecting tenons; reproduction 1.3 is a top view thereof; reproduction 1.4 is a right view thereof; reproduction 1.5 is a back view thereof; reproduction 1.6 is a front view thereof; reproduction 1.7 is a left view thereof.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
 
/Richard Kearney/   
Patent Examiner, Art Unit 2911
Date: 9/21/2021